Citation Nr: 1301625	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  06-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.

2.  Entitlement to service connection for a left ankle disability, as secondary to residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before a Decision Review Officer (DRO) in July 2005.  A transcript of this hearing has been associated with the Veteran's claims folder.

This case was remanded by the Board in May 2008, June 2010, and December 2011 for additional development.  Such development has been completed and the Veteran's appeal has been returned to the Board for additional consideration. 

Following the July 2012 supplemental statement of the case, the Veteran submitted additional evidence that has been associated with the Veteran's claims folder.  This evidence has not yet been considered by the agency of original jurisdiction (AOJ), and there is no waiver of initial AOJ consideration currently of record.  However, as the Board is remanding the Veteran's claims for left and right ankle disabilities, the AOJ will have an opportunity to consider the evidence when readjudicating the Veteran's claims.  A waiver of AOJ consideration of the additional evidence is therefore not required at this time.  See 38 C.F.R. § 20.1304 (2012); Bernard v. Brown, 4 Vet. App. 384 (1993).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that the electronic claims file contains VA medical records relevant to the Veteran's current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran asserts that she has residual symptoms from a right ankle injury incurred in service in November 1980.  This injury is recorded in the Veteran's service treatment records as a right foot sprain incurred while running.  The Veteran has stated that following the injury she had to wear a soft brace on her right ankle and that during various periods of time since the injury she has had continuing problems with her right ankle that required a soft cast, including in 1986 when she re-injured the ankle while still in the service.  

The Veteran has reported that she began feeling pain in her left ankle in 2008 and that she believes these symptoms to be a result of stress caused by her right ankle disability.  The Veteran's VA treatment records from the Saginaw VA Medical Center (VAMC) show that she has been receiving occasional treatment for pain in her ankles and feet since 2005.  In September 2005 the Veteran was diagnosed with chronic ankle sprain.  In October 2011 the Veteran was diagnosed with bilateral ankle instability, which the treating physician indicated was likely due to the Veteran's service because she had reported that her ankle instability issues had been occurring since her in-service injury.  The Veteran also submitted statements from a friend who wrote that she remembers seeing the Veteran wearing an ankle brace during the time she got out of the service in 1987 and from a babysitter who saw the Veteran on crutches and wearing a soft cast on her right ankle in April 1986.

The Veteran was afforded a VA examination in September 2005 in which the examiner incorrectly reported that the Veteran had injured her left ankle in service.  The examiner found that it was "not likely" that her ankle complaints were due to service, but provided no explanation or rationale for this finding.  Due to the inadequacy of the September 2005 examination, the Veteran was scheduled for an additional VA examination in January 2012. 

In the January 2012 VA examination report, the examiner provided diagnoses of right ankle sprain in 1980 and left ankle sprain in 2008, but did not provide any diagnosis for the Veteran's current condition, nor did he discuss the Veteran's earlier diagnoses and treatment for chronic ankle sprain or bilateral ankle instability at the Saginaw VAMC.  The examiner failed to provide any rationale or discussion of his inability to provide a current diagnosis.  The examiner stated that because the Veteran had continued to be physically able to serve in the military after the injury, the Veteran's ankle condition was not chronic and her current ankle "discomfort" could not be a result of military service.  The examiner further stated that there was no record in the claims file of a chronic ankle condition in service and did not consider the Veteran's lay statements regarding her ankle problems during and after service.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the January 2012 examination is clearly inadequate to decide the current claims, and the case must be remanded for a new VA examination.  The examiner did not provide a current diagnosis, but rather referred only to the Veteran's ankle "discomfort," with no discussion of its etiology or of the diagnoses and treatment she has received previously at the Saginaw VAMC.  See Stefl, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

The examiner has also failed to consider the Veteran's pertinent lay statements regarding the onset and continuity of her symptoms.  After reviewing the claims file, the Board finds no reason to believe that the Veteran is not a credible and competent witness to her own ankle pain and instability.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  Additionally, the Veteran has submitted statements from a friend and a former babysitter confirming that she wore a right ankle brace later during her service, years after her 1980 injury.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In this case, although the Veteran's initial November 1980 ankle injury is recorded in her service treatment records, the records are silent for any continuing complaints of ankle pain or disability.  Regarding the Veteran's history, the examiner noted only that the Veteran "turned" her ankle in 1986, but then stated that there is no evidence of a chronic ankle condition during service and did not address the Veteran's reported in-service symptoms and continuity of symptomatology since service.  Furthermore, the Veteran has indicated in an August 2012 statement that the examiner misunderstood her and that she did not sprain her left ankle in 2008, but instead only began feeling pain in her left ankle in 2008.  As such, this opinion is inadequate, and a remand for a new examination and opinion is necessary prior to deciding this claim.  

Accordingly, the RO/AMC should arrange for the Veteran to undergo an additional VA examination of the bilateral ankles.  The RO/AMC should forward the complete claims file to the examiner, including a copy of this remand, for review.  Following a review of the record, the physician should offer an opinion regarding the diagnosis and etiology of the Veteran's right and left ankle disabilities, taking into consideration the Veteran's lay statements regarding the onset and continuity of symptoms and providing a full rationale for the opinion based on all of the evidence of record.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of her claimed right and left ankle disabilities.

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide a diagnosis and opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current right ankle disability was incurred in or aggravated by active service, to include the Veteran's ankle injury in 1980.  The examiner should provide reasons and bases for any opinion offered.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

With respect to the Veteran's left ankle condition, the examiner should provide a current diagnosis for the Veteran's left ankle and then provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability was caused or was aggravated (worsened beyond the natural progression) by the Veteran's right ankle disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale for all opinions provided must be given.  If the examiner is unable to address any inquiry sought above, then he or she must explain why.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  After completing the requested actions, the RO/AMC should readjudicate the claims in light of all pertinent evidence, to include the statements submitted by the Veteran in August 2012.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


